
	

115 HR 5585 : To extend the authorization for the Cape Cod National Seashore Advisory Commission.
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5585
		IN THE SENATE OF THE UNITED STATES
		September 26, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To extend the authorization for the Cape Cod National Seashore Advisory Commission.
	
	
 1.Cape Cod National Seashore Advisory CommissionEffective September 26, 2018, section 8(a) of Public Law 87–126 (16 U.S.C. 459b–7(a)) is amended in the second sentence by striking 2018 and inserting 2028.
		
	Passed the House of Representatives September 25, 2018.Karen L. Haas,Clerk.
